IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40909
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROGELIO HUERTA-VALLIN,

                                           Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. M-00-CR-179-1
                        --------------------
                          February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rogelio Huerta-Vallin appeals his guilty-plea conviction and

sentence for being an alien illegally found in the United States

subsequent to deportation.     See 8 U.S.C. § 1326.   He argues that

a prior offense, upon which his sentence was enhanced, is an

element of an 8 U.S.C. § 1326(b) offense and that the failure of

the indictment to allege the element results in an illegal

sentence.   He relies on Apprendi v. New Jersey, 120 S. Ct. 2348,

2362-63 (2000), for support.    He acknowledges that his argument

is foreclosed by Almendarez-Torres v. United States, 523 U.S.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40909
                                 -2-

224, 226-27 (1998), but he suggests that the holding of Apprendi

places the authority of Almendarez-Torres in question.    He raises

the issue to preserve it for possible Supreme Court review.   This

court is “compelled to follow faithfully a directly controlling

Supreme Court precedent unless and until the Supreme Court itself

determines to overrule it.”    United States v. Dabeit, 231 F.3d
979, 984 (5th Cir. 2000) (internal quotation and citation

omitted), petition for cert. filed (U.S. Jan. 26, 2001) (No. 00-

8299).    Accordingly, Huerta-Vallin’s argument is without merit.

See id.

     AFFIRMED.